 



Exhibit — 10.29
 
CONSOLIDATED EBITDA
 
Earnings before interest, taxes, depreciation and amortization, non-cash stock
compensation and payments, non-cash charges that do not result in future cash
obligations, any extraordinary or non recurring gains (losses) and any non-cash
transactions (Consolidated EBITDA) is not intended to present a measure of
performance in accordance with accounting principles generally accepted in the
United States (GAAP). Nor should Consolidated EBITDA be considered as an
alternative to statements of cash flows as a measure of liquidity. Consolidated
EBITDA is included herein as means to measure operating performance that
financial analysts, lenders, investors and other interested parties find to be a
useful tool for analyzing companies.
 
The definition of Consolidated EBITDA is defined in the senior secured
convertible notes as a measurement for meeting the notes covenant requirements.
Consolidated Net Debt is defined as the sum of (a) aggregate stated balance
sheet amount of all Indebtedness of the Company plus or minus (b) any adjustment
required to include the Amended Notes at their face amount rather than fair
value that is used for GAAP presentation, minus (c) the aggregate stated balance
sheet amount of unrestricted cash and cash equivalents of the Company in
accordance with GAAP. For the three months ended December 31, 2007, the quotient
of Consolidated Net Debt divided by Consolidated EBITDA, multiplied by four was
required to be not less than 6.0 in order for the Company to be compliant with
covenant requirements of the notes. The Company was in compliance with the
required covenant at December 31, 2007.


E-7



--------------------------------------------------------------------------------



 



 
The following table reconciles our consolidated net earnings per GAAP to
Consolidated EBITDA:
 

              Three Months Ended
      December 31,
      2007    
Consolidated Net Loss
       
Any extraordinary or non recurring gains or losses
  $ (1,552 )
Loss from disposed operations, net of tax
    1,300  
Loss on sale of subsidiaries
    500  
Non-cash charges that do not result in future cash obligations
       
Gain from fair value of notes and warrants
    (23 )
Loss from Sale of Fixed Assets
    3  
Non-cash expenses associated with stock compensation expense
    194            
Adjusted Net Loss before
  $ 422  
Interest Income
    (336 )
Interest Expense
    1,642  
Income tax expense
    21  
Depreciation Expense
    1,425  
Amortization Expense
    279  
Any non-cash transactions
       
Foreign currency losses
    148  
Adjustments related to Inventory
    246  
Bad Debt Expense
    42  
Hedge or non-hedge derivative adjustments
    —            
Consolidated EBITDA
  $ 3,889            
Other Financial Disclosure Required based on terms of notes:
       
Consolidated Net Interest Expense
  $ 1,306            
Consolidated Net Debt (Total Debt less Cash and Cash Equivalents) at
December 31, 2007
  $ 19,516            
Quotient of Consolidated Net Debt divided by Consolidated EBITDA, multiplied by
4
    1.25            
Covenant Requirement — not more than
    6.00  
Covenant Status
    PASSED            




E-8